Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-12 is not disclosed or taught by the prior art with a first puck member provided on the head assembly, the first puck member includes a puck bore and a puck member inflow passage, and  
(a)    the core member inflow passage and the puck member inflow passage together form an inflow passage for incoming gas,
(b)    the core bore and the puck bore together form a cleaning chamber for accepting a stylus to be de-contaminated; wherein gas flow is provided into the inflow passage, through the cleaning chamber, and from the cleaning chamber out through the outlet port, and the gas flow is configured to provide decontamination of the stylus positioned in the cleaning chamber; and wherein the first puck member is removably disposed upon the head assembly for supplementing the first puck member, for adjusting height of the cleaning chamber, by removing the first puck member or adding one or more additional puck members along with the remaining limitations of the claims.
The device as claimed in claims 13-16 is not disclosed or taught by the prior art with a first puck member provided on the head assembly, the first puck member includes a first puck bore and a first puck member inflow passage, and a second puck member provided on the first puck member, the second puck member includes a second puck bore and a second puck member inflow passage, and
(a)    the core member inflow passage, the first puck member inflow passage and the second puck member inflow passage together form an inflow passage for incoming gas, and
(b)    the core bore, the first puck bore and the second puck bore together form a cleaning chamber for accepting a stylus to be de-contaminated; wherein gas flow is provided into the inflow passage, through the cleaning chamber, and from the cleaning chamber out through the outlet port, and the gas flow is configured to provide decontamination of the stylus positioned in the cleaning chamber; and wherein the first puck member and the second puck are removably disposed upon the head assembly for adjusting height of the cleaning chamber along with the remaining limitations of the claims.
The device as claimed in claims 17-20 is not disclosed or taught by the prior art with a first puck member provided on the head assembly, the first puck member includes a first puck bore and a first puck member inflow passage, and a second puck member provided on the first puck member, the second puck member includes a second puck bore and a second puck member inflow passage, and
(a)    the core member inflow passage, the first puck member inflow passage and the second puck member inflow passage together form an inflow passage for incoming gas, and
(b)    the core bore, the first puck bore and the second puck bore together form a cleaning chamber for accepting a stylus to be de-contaminated; wherein gas flow is provided into the inflow passage, from the inflow passage to the cleaning chamber through a chamfer opening, and from the cleaning chamber out through the outlet port, and the gas flow is configured to provide decontamination of the stylus positioned in the cleaning chamber; and wherein the first puck member and the second puck are removably disposed upon the head assembly for adjusting height of the cleaning chamber along with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855